Title: To George Washington from Major Henry Lee, Jr., 15 August 1780
From: Lee, Henry Jr.
To: Washington, George


					
						sir.
						Brunswic Landg [N.J.] 15th August. 1780
					
					I have returned from the business committed to my direction by your Excellency, & am so far on my route to join the army.
					Captain McLane with his Infantry has come up. The fatigue of the troops has induced me to halt for a few days to refresh them.
					your Excellency will please to direct whether this halt shall be long or short. I have the honor to be with perfect respect your Excellys most ob. sert
					
						Henry Lee Junr
					
				